Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Feirstein Reg. No. 75,948 on 9/16/2021.

The claims have been amended as:
1.	(Currently Amended) A machine learning system, comprising:
a processor; and
a non-transitory computer-readable medium having stored thereon instructions that are executable by the processor to cause the machine learning system to perform operations comprising:
creating a seed node based on a seed account that satisfies one or more selection criteria;
creating a graph data structure for the seed node that includes information on other nodes, corresponding to other user accounts, connected to the seed node, including:
determining one or more second-degree accounts with which the seed account has transacted;
, wherein each second-degree node added has less than a threshold number of connections to other nodes;
creating a first group of edges in the graph data structure indicating links between the seed node and each of the one or more second degree nodes; and
for each of the one or more second-degree nodes:
determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted;
adding the one or more third-degree accounts as third-degree nodes to the graph data structure; and
creating a second respective group of edges in the graph data structure indicating links between that second-degree node and the one or more third-degree nodes;
for each of the edges in the graph data structure, calculating and storing in the graph data structure one or more attribute values based on one or more transactions occurring between the nodes connected to that edge; and
providing the graph data structure as an input to a machine learning model.

2.	(Previously Presented) The machine learning system of claim 1, wherein providing the graph data structure as input to the machine learning model comprises providing a label value for the seed node to the machine learning model, wherein the label value indicates whether the seed node corresponds to a user account that has engaged in collusion.

3.	(Original) The machine learning system of claim 1, wherein the operations further comprise:
providing a plurality of graph data structures to the machine learning model; and
the machine learning model producing a trained classifier, based on the plurality of graph data structures, that is configured to accept an unclassified graph data structure and predict a classification value for an unclassified seed node for the unclassified graph data structure.

4.	(Original) The machine learning system of claim 3, wherein the classification value is a categorization of an account being a colluding account or a non-colluding account.

5.	(Original) The machine learning system of claim 3, wherein the classification value has a corresponding confidence value.

6.	(Original) The machine learning system of claim 1, wherein the one or more attribute values for at least one of the edges in the graph include a dispute claim type for one or more transactions.

7.	(Original) The machine learning system of claim 1, wherein the operations further comprise calculating and storing graph-level attributes for the graph data structure based on attribute values for the nodes in the graph.

8.	(Currently Amended) The machine learning system of claim 7, wherein the graph-level attributes include a proportion of nodes in the graph corresponding to accounts determined to have engaged in fraud.

9.	(Currently Amended) A method for machine-learning based account classification, comprising:
accessing, by a computer system, a graph data structure having a seed node that corresponds to an unclassified seed account;
providing, by the computer system, the graph data structure to a trained machine learning (ML) classifier, wherein the ML classifier was trained using a plurality of graph data structures each built using operations comprising:
determining one or more second-degree accounts corresponding to other user accounts with which a seed account for the graph data structure has transacted;
, wherein each second-degree node added has less than a threshold number of connections to other nodes;
creating a first group of edges in the graph data structure indicating links between the seed node and each of the one or more second degree nodes; and
for each of the one or more second-degree nodes:
determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted;
adding the one or more third-degree accounts as third-degree nodes to the graph data structure; and
creating a second respective group of edges in the graph data structure indicating links between that second-degree node and the one or more third-degree nodes; and
receiving, by the computer system from the trained ML classifier, a classification of the seed account.

10.	(Original) The method of claim 9, further comprising:
determining, by the computer system, whether to take a corrective action against the seed account based on the classification.

11.	(Currently Amended) The method of claim 10, wherein the classification indicates the seed account is determined to have engaged in collusion, further comprising taking corrective action including causing the suspension of transaction privileges for the seed account.

12.	(Original) The method of claim 9, wherein the operations to build each of the plurality of graph data structures further comprise:
for each of the edges in the graph data structure, calculating and storing in the graph data structure one or more attribute values based on one or more transactions occurring between the nodes connected to that edge.



14.	(Original) The method of claim 9, wherein for each of the one or more second-degree nodes, determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted includes determining that second-degree node has not transacted with any third-degree accounts within a particular timeframe and not adding any third-degree accounts to the graph data structure for that second-degree node.

15.	(Original) The method of claim 9, wherein the classification of the seed account indicates that the seed account has violated an authorized use policy (AUP) applicable to the seed account.

16.	(Original) The method of claim 9, wherein for one or more nodes in the graph, those nodes are already labeled as belonging to one of a plurality of classification categories that include the classification of the seed account.

17.	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising:
accessing a graph data structure having a seed node that corresponds to an unclassified seed account;
providing the graph data structure to a trained machine learning (ML) classifier, wherein the ML classifier was trained using a plurality of graph data structures each built using operations comprising:
determining one or more second-degree accounts corresponding to other user accounts with which a seed account for the graph data structure has transacted;
adding the one or more second-degree accounts as second-degree nodes connected to the seed node in the graph data structure, wherein each second-degree node added has less than a threshold number of connections to other nodes;

for each of the one or more second-degree nodes:
determining one or more third-degree accounts with which a second-degree account for that second-degree node has transacted;
adding the one or more third-degree accounts as third-degree nodes to the graph data structure; and
creating a second respective group of edges in the graph data structure indicating links between that second-degree node and the one or more third-degree nodes; and
receiving, from the trained ML classifier, a classification of the seed account.

18.	(Original) The non-transitory computer-readable medium of claim 17, wherein one or more attribute values for each of a plurality of the edges in the graph include a total purchase volume (TPV) for electronic payment transactions engaged in between nodes connected to that edge.

19.	(Original) The non-transitory computer-readable medium of claim 17, wherein the operations further comprise causing a remedial action to be taken against the seed account based on the classification of the seed account.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the seed account has been a recipient in a threshold number of transactions within a predetermined amount of time.
 

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 8/23/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the when taken in the context of the claims as a whole.
At best prior art of record and newly cited art found, specifically, newly cited Guo (US 2020/0394707 A1) discloses [0061] Suspicious-customer-group-detection system 522 can include instructions…for training a machine-learning model, instructions for applying the machine-learning model to identify suspicious customer groups, [0033] a fund-transfer relationship between two customer accounts can be established if the total amount of fund transfer meet a predetermined threshold, [0037] Subsequent to establishing the fund-transfer relationship among the customer accounts, the system can apply a cluster-analysis technique to divide the nodes in the fund-transfer graph into a number of clusters…the cluster analysis technique used to divide the nodes into clusters can include one or more of…label-propagation algorithm LPA…a semi-supervised machine-learning technique that assigns labels to previously unlabeled data points of customer accounts, [0038] each cluster of nodes…the system can optionally generate a sub-graph for each node cluster based on the fund-transfer relationships among the nodes in the cluster wherein nodes are customer accounts, [0040] The system can train a binary-classification model using labeled data.  The labeled data can be the features extracted from the node clusters; Muddu (US 2017/006387 A1) discloses [0215] graph generator 810 can identify a relationship between entities involved in an event based on actions that are performed by one entity with respect to another entity…an event that records a GET command may indicate that the user is using a machine with a certain IP address to visit a certain website, which has another IP address.  Also, identifiable relationships can include a relationship between entities of the same type, e.g. two users, 

Thus, claims 1, 9 and 17 are allowed over the prior arts of record.  Dependent claims 2–8, 10-16 and 18-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 8/23/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
                                                                                                                                                                                         

/KC/Examiner, Art Unit 2143   

                                                                                                                                                                                       /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143